DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claims 1-2, 4-5 are objected to because of the following informalities:  “potion” is misspelled and should read “portion.”  
2	There are duplicate claim 3s. Claim 3 is labeled as (original) as well as (cancelled). 
Appropriate correction is required.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-27 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30  of U.S. Patent No. 11,197.985. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘985 anticipate the current claim. Claim 3 recites removing material from needle bodies using a saw to form sharp tips on microneedles; applying at least one layer configured to detect an analyte in interstitial fluid when within the user’s skin; applying an insulating and conducting layer on the needle body which reads on the claims of the current application.
5.	The dependent claims of ‘985 further read on the depending claims of the current application. .

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



8.	Claim(s) 26 and 27 is/are rejected under 35 U.S.C. 102((a(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zander et al. (US 2006/0264716).
As to claim 26, Zander et al. discloses a microneedle array for analyte sensing (see abstract) comprising needle bodies with sharp ends with exposed conductive material (see 0019); and an analyte detection layer along the exposed conductive material where the layer is configured to facilitate detection of an analyte in interstitial fluid of a user (see 0019). Zander et al. does not explicitly teach the step of removing material from the substrate to form the needle bodies.[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. 
The product of Zander meets all of the structural limitations of the claim. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
As to claim 27, Zander teaches a plurality of layers on the sidewall including an insulating layer (silicone oxide) and a conductive layer (gold) (see Fig 2 and 0019). 

9.	Claim(s) 1-7, 9, 11-20, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zander et al. (US 2006/0264716) in view of Baron et al. “Investigations of development process of high hollow beveled microneedles using a combination of ICP RIE and dicing saw”.

As to claim 1, Zander discloses a method for forming manufacturing analyte sensing microneedles that comprises: forming microneedles, where the needles have an electrically conductive inner portion (see 0019, silicon doped portion that is exposed at the tip of the microneedle) and an electrically insulating material surrounding the electrically conductive inner portion (see 0019; application of silicon oxide layer); applying a layer that is configured to detect at least one analyte in interstitial fluid when the needles are positioned within the user’s skin (see 0019; applying a sensing layer like glucose oxidase for detecting glucose levels in interstitial fluids).
As to claim 13, Zander discloses a method for forming a microneedle sensor (see Fig 2) which comprises forming needle bodies; forming a layer over the tops of the bodies that detects at least one analyte in interstitial fluid (see 0019) and the needle bodies include conductive material (doped silicone) and electrically insulating material (silicone oxide) (see 0019) where the conductive material is coupled to the layer to transmit signals (see Fig. 2). 
As to claim 18, Zander discloses forming a microneedle sensor comprising forming needle bodies with exposed conductive material (see Fig. 2 and 0019); and forming an analyte detection layer over the conductive material of the needle body where the layer facilitates detection of an analyte in interstitial fluid (see 0019). 
As to claim 23, Zander discloses a process for forming an analyte sensor with microneedles comprising forming the needle bodies having tips; and applying a detection material to the tip that is capable of reacting with an analyte in interstitial fluid when the tops are within the user’s tissue (see 0021 and Fig. 4B).
Zander fails to teach removing material from needle bodies to form sharp tips of microneedles as required by claims 1, 13, 18 and 23. 
Baron et al. discloses a process form forming hollow microneedles. The process comprises removing material from a substrate to form needle bodies of an array of microneedles (see section 2.1.2 Fabrication of silicon microneedles using a combination of ICP RIE and saw dicing, page 1476); removing material from each needle body using at least one saw to form sharp tips of the microneedles (see section 2.22 Beveled tips page 1476-1477).  
	It would have been obvious to one having ordinary skill in the art to modify the process of Zander to include forming the microneedles as disclosed by Baron et al. One would have been motivated to do so since Zander et al. Is silent as to how the microneedles are formed where Baron discloses an operable process to successfully form microneedles from a silicon substrate having sharp tips that have improved penetration into the outer layer of skin (see 4. Conclusion of Baron et al.). 
As to claim 2, the electrically conductive portion (exposed doped silicon portion) defines an active region between the electrically insulating material and an apex of the tip. The layer extends over the active region (see 0019 of Zander et al.).
As to claims 3 and 14, the insulating layer is silicone oxide (see 0019 of Zander et al.). 
As to claim 4, the at least one layer extend along a slope region (see Fig. 2). 
As to claims 5, 15 and 20, Baron et al. discloses forming the needle bodies using an etching process (see 2.1.2 page 1476).
As to claim 6, the layer remains on the needle body during insertion into the user’s skin (see 0019-0020 of Zander et al.). 
As to claims 7 and 16, as shown in Fig. 2 of Zander et al., the sensing layer extends across the tip on opposite sides therefore detection can occur on opposing sides. 
As to claim 9, the substrate connecting the microneedles comprise an insulating material (see Fig. 2 of Zander et al.). 
As to claim 11, the height of the microneedles are 200 microns (see 0018 of Zander). 
As to claim 12, the gap between the microneedles is smaller than the width of the base of the microneedles (see Fig. 4C of Zander). 
As to claim 17, the layer of detecting material is applied and a protective layer is formed (see 0019 of Zander). 
As to claims 19, an insulating material is formed along the sides of the needle (see 0019 of Zander). 
As to claim 24, the insulating layer is formed on the sidewalls of the needles (see Fig. 4B and 0021 of Zander)
As to claim 25, the insulating layer is on the sidewall of the needle that include a conductive layer (silver, see 0021 of Zander) and an insulating layer (see SiO layer of Fig. 4B, 0021 of Zander). 

10.	Claim(s) 8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zander et al. (US 2006/0264716) in view of Baron et al. “Investigations of development process of high hollow beveled microneedles using a combination of ICP RIE and dicing saw” as applied to claim 1 above in further view of Ferguson (US 2008/0275400).
The teachings of Zander et al. in view of Baron et al. as applied to claims 1 and 18 are as stated above. 
Zander et al. modified by Baron et al. fail to teach punching, die-cutting, water cutting the substrate to form a portion of the microneedles as required by claims 8 and 22. 
Ferguson states that when arrays of microneedles are formed they can be removed from the backing or substrate using die cutting, punching or slitting (see 0038). 
It would have been obvious to one having ordinary skill in the art to modify the process of Zander et al. in view of Baron et al. to include the die-cutting or punching process taught by Ferguson when forming multiple arrays of microneedles in order to successfully produce individual microneedle arrays.
11.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zander et al. (US 2006/0264716) in view of Baron et al. “Investigations of development process of high hollow beveled microneedles using a combination of ICP RIE and dicing saw” as applied to claim 1 above in further view of Wang et al. (US 2014/0336487).
The teachings of Zander and Baron as applied to claim 1 are as stated above.
Zander et al. in view of Baron et al. fail to teach connecting the microneedle to an electronics circuit as required by claim 10.
Wang et al. discloses microneedle arrays used for biosensing and drug delivery (see abstract). Wang et al. discloses connecting the microneedle array to a circuit board (see 0075) so that the signals can be processed (see 0066). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Zander in view of Baron et al. to include connecting the microneedle array to a circuit board in order to process the signals from the needle to determine the detection of the analyte. 
12.	Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zander et al. (US 2006/0264716) in view of Baron et al. “Investigations of development process of high hollow beveled microneedles using a combination of ICP RIE and dicing saw” as applied to claim 18 above in further view of Kaplan et al. (US 2013/0338632).
The teachings of Zander et al. and Baron et al. as applied to claim 18 are a stated above. 
Zander et al. and Baron et al. fail to teach the removing material from the substrate using laser etching as required by claim 21. 
Kaplan et al. states microneedle can be formed using various methods such as reactive ion etching, laser ablation, etc. (see 0092). Kaplan et al. shows that laser ablation (laser etching) is an alternative method of forming microneedles to reaction ion etching. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Zander modified by Baron et al. to include laser ablation to form the needle bodied as taught by Kaplan et al. One would have been motivated to do so since both are directed to forming microneedles where Kaplan et al. shows that laser ablation is an alternative method to reactive ion etching. It has been established that the mere substitution of one known method for another having the same intended purpose has a prime facie case of obviousness.  
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. PROCTOR/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715